UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM SB-2 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 YOUR WAY HOLDING CORP. (Name of small business issuer in its charter) Colorado 2000 20-8510684 (State or Jurisdiction of Incorporation or Organization) (Primary Standard Industrial Classification Code Number) (I.R.S. Employer Identification Number) 5220 S. Ulster Street #2221 Greenwood Village, Colorado 80111 (720) 272-5211 (Address and telephone number of principal executive offices and principal place of business) Lynn M. Vagi 5220 S. Ulster Street #2221 Greenwood Village, Colorado 80111 (720) 272-5211 (Name, address and telephone number of agent for service) Copies to: With a Copy to: David J. Wagner, Esq. David Wagner & Associates, P.C. Penthouse Suite 8400 East Prentice Avenue Greenwood Village, Colorado 80111 Office(303) 793-0304 Fax (303) 409-7650 Approximate date of proposed sale to the public:From time to time after this Registration Statement becomes effective. If any of the securities being registered on this form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933, other than securities offered only in connection with dividend or interest reinvestment plans, check the following box.[X] If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, please check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. [ ] If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.[ ] If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registratio n statement for the same offering.[ ] If delivery of the prospectus is expected to be made pursuant to Rule 434, please check the following box.[ ] CALCULATION OF REGISTRATION FEE Title of each class of securities to be registered Amount to be registered Proposed maximum offering price per share(1) Proposed maximum aggregate offering price Amount of registration fee Common Stock, $0.001 par value 1,230,000 $0.25 $307,500 $20.00 Total 1,230,000 $0.25 $307,500 $20.00 Estimated solely for the purpose of calculating the registration fee in accordance with Rule 457(e) under the Securities Act of 1933. The registrant hereby amends this registration statement on such date or dates as may be necessary to delay its effective date until the registrant shall file a further amendment which specifically states that this registration statement shall thereafter become effective in accordance with Section 8(a) of the Securities Act of 1933 or until the registration statement shall become effective on such date as the Commission, acting pursuant to said Section 8(a), may determine. The information in this Prospectus is not complete and may be changed.The shareholders may not sell these securities until the registration statement filed with the Securities Exchange Commission is effective.This Prospectus is not an offer to sell these securities and it is not soliciting an offer to buy these securities in any state where the offer or sale is not permitted. Subject to Completion, dated December, 2007 YOUR WAY HOLDING CORP. 1,230,000 Shares of Common Stock Par Value $0.001 Per Share This prospectus relates to the offering by the selling stockholders of Your Way Holding Corp. of up to 1,230,000 shares of our common stock, par value $0.001 per share.We will not receive any proceeds from the sale of common stock. The selling stockholders have advised us that they will sell the shares of common stock from time to time in the open market, at the initial offering price of $0.25 per share, which was the price the majority of the selling stockholders paid for their shares, until the shares are quoted on the OTC Bulletin Board or national securities exchange, at which point the selling securities holders may sell the registered sharesat market prices prevailing at the time of sale, at prices related to the prevailing market prices, at negotiated prices, or otherwise as described under the section of this prospectus titled “Plan of Distribution.” Our common stock does not currently trade in the public market. You should rely only on the information contained in this prospectus or any prospectus supplement or amendment. We have not authorized anyone to provide you with different information. *Investing in these securities involves significant risks.See “Risk Factors” beginning on page 5. *Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of the securities or passed upon the adequacy or accuracy of this prospectus.Any representation to the contrary is a criminal offense. The date of this Prospectus is December, 2007 The information contained in this prospectus is not complete and may be changed.This prospectus is included in the registration statement that was filed by Your Way Holding Corp. with the Securities and Exchange Commission.The selling stockholders may not sell these securities until the registration statement becomes effective.This prospectus is not an offer to sell these securities and it is not soliciting an offer to buy these securities in any state where the offer or sale is not permitted. - 2 - TABLE OF CONTENTS PAGE SUMMARY 4 THE OFFERING 4 RISK FACTORS 5 USE OF PROCEEDS 9 DETERMINATION OF OFFERING PRICE 10 MARKET FOR COMMON EQUITY AND RELATED STOCKHOLDER MATTERS 10 MANAGEMENT'S DISCUSSION AND ANALYSIS 12 DESCRIPTION OF BUSINESS 16 DESCRIPTION OF PROPERTY 19 DIRECTORS, EXECUTIVE OFFICERS AND CONTROL PERSONS 19 SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT 20 CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS 20 DESCRIPTION OF SECURITIES 21 SELLING SECURITY HOLDERS 21 PLAN OF DISTRIBUTION 23 LEGAL PROCEEDINGS 26 LEGAL MATTERS 26 EXPERTS 26 WHERE YOU CAN FIND MORE INFORMATION 26 FINANCIAL STATEMENTS 30 - 3 - SUMMARY *The following summary highlights selected information contained in this prospectus.This summary does not contain all the information you should consider before investing in the securities.Before making an investment decision, you should read the entire prospectus carefully, including the “Risk Factors” section, the financial statements, and the notes to the financial statements. *For purposes of this prospectus, unless otherwise indicated or the context otherwise requires, all references herein to “Your Way Holding Corp.,” “we,” “us,” and “our,” refer to Your Way Holding Corp., a Colorado corporation and our wholly-owned subsidiary. Our Company Your Way Holding Corp. was incorporated in the State of Colorado on February 21, 2007. We develop, own, and operate a catering business in Colorado through our subsidiary, Your Way Gourmet, Inc. We have no definitive plans to be involved in any other activities at the present time other than our catering business. Through our catering business, we organize and cater a number of different events, from cocktail parties, to buffets of various kinds, to multi-course plated dinners. On February, 2007, we issued 21,880,000 restricted common shares for cash and past services. In June, 2007, we issued 30,000 restricted common shares for cash: In September and October, 2007, we completed a private placement offering of our common shares under the provisions of Rule 504 and analogous Colorado securities laws. We raised a total of $25,000 in this private placement offering and sold a total of 100,000 shares. Our headquarters are located at 5220 S. Ulster Street , #2221, Greenwood Village, Colorado 80111. Our phone number at our headquarters is (720)272-5211.
